Filed 4/18/16 P. v. Borders CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B263522

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA046231)
         v.

KENNETH RAY BORDERS,

         Defendant and Appellant.



THE COURT:*

         Kenneth Ray Borders appeals from the postjudgment order denying his motion to
reclassify his felony conviction for unlawful drug possession (Health & Saf. Code,
§11350) as a misdemeanor pursuant to Penal Code section 1170.18,1 added by
Proposition 47.2


*        BOREN, P.J., CHAVEZ, J., HOFFSTADT, J.

1        All further section references are to the Penal Code unless otherwise indicated.

2       Proposition 47 was an initiative measure approved by the voters (Gen. Elec.
Nov. 4, 2014) and took effect on November 5, 2014 (see Cal. Const., art. II, § 10
[initiative statute “takes effect the day after the election unless the measure provides
otherwise”]). “The initiative: added Government Code chapter 33 of division 7 of title 1
(§ 7599 et seq., the Safe Neighborhoods and Schools Fund); added sections 459.5, 490.2
       In an unpublished opinion, this court affirmed the judgment of conviction entered
following a jury trial that resulted in appellant’s felony convictions for sale of marijuana
(Health & Saf. Code, § 11360, subd. (a); count 1) and possession of marijuana for sale
(Health & Saf. Code, § 11359; count 2) and a court finding that he had suffered a strike
under the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)).3
       On March 12, 2015, the trial court denied appellant’s application for Proposition
47 relief, finding the felony conviction for which misdemeanor reclassification was
sought did not qualify.4


and 1170.18 to the Penal Code; amended sections 473, 476a, 496 and 666 of the Penal
Code; and amended Health and Safety Code sections 11350, 11357 and 11377. (Voter
Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, §§ 4-14, pp. 70-74.) The
electorate’s stated purpose and intent was to ‘(1) Ensure that people convicted of murder,
rape, and child molestation will not benefit from this act. [¶] (2) Create the Safe
Neighborhoods and Schools Fund . . . for crime prevention and support programs in K-12
schools, . . . for trauma recovery services for crime victims, and . . . for mental health and
substance abuse treatment programs to reduce recidivism of people in the justice system.
[¶] (3) Require misdemeanors instead of felonies for nonserious, nonviolent crimes like
petty theft and drug possession, unless the defendant has prior convictions for specified
violent or serious crimes. [¶] (4) Authorize consideration of resentencing for anyone who
is currently serving a sentence for any of the offenses listed herein that are now
misdemeanors. [¶] (5) Require a thorough review of criminal history and risk
assessment of any individuals before resentencing to ensure that they do not pose a risk to
public safety. [¶] (6) [And to] save significant state corrections dollars on an annual
basis [and] increase investments in programs that reduce crime and improve public
safety, such as prevention programs in K-12 schools, victim services, and mental health
and drug treatment, which will reduce future expenditures for corrections.’ (Voter
Information Guide, supra, text of Prop. 47, § 3, p. 70.)” (People v. Shabazz (2015) 237
Cal.App.4th 303, 308.)
3      We take judicial notice of this opinion (B146780) and note that we modified the
judgment solely to correct his award of precommitment credits. (Evid. Code, §§ 452,
subd. (d)(1), 459.)
4       Appellant was not convicted of violating section 11350 of the Health and Safety
Code. Although that section is a qualifying offense, neither section 11359 nor 11360,
subdivision (a) of that code qualifies for Proposition 47 relief. (See § 1170.18, subds. (a),
(b), (f).)

                                              2
       We appointed counsel to represent him on this appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised.
       On February 23, 2016, we advised appellant he had 30 days within which to
submit personally any contentions or issues which he wished us to consider.
       Appellant has raised no arguable issues. We have examined the entire record and
are satisfied appellant’s attorney has complied fully with his responsibilities and that no
arguable issues exist. (People v. Wende (1979) 25 Cal.3d 436, 441.)
       The order denying the petition is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              3